Exhibit 10.2

 

 

Hospira, Inc.

Notice of Grant of

ID:  20-0504497

Award and Award Agreement

275 N. Field Drive

 

Lake Forest, IL 60045

 

 

 

Award Number:

 

 

 

Plan:  Hospira 2004 Long-Term Stock Incentive Plan

 

 

 

ID:

 

Effective March 1 2012, you have been granted Restricted Stock Units with
respect to                shares of Hospira, Inc. (the Company) stock.

 

The Restricted Stock Units are subject to the attainment of performance goals
described in the attached Term Sheet and will become fully vested on the date
shown.

 

Units

 

Vest Type

 

Full Vest

 

 

On Vest Date

 

December 31, 2014

 

By accepting this award, the Participant agrees that these Restricted Stock
Units are granted under and governed by the terms and conditions of the Hospira
2004 Long-Term Stock Incentive Plan, the Restricted Stock Unit Award Agreement
and the administrative rules governing the Restricted Stock Agreement, all of
which are attached and made a part of this document.

 

 

 

                                  , 2012

Hospira, Inc.

 

Date

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

You have been selected to be a Participant in the Hospira, Inc. 2004 Long-Term
Stock Incentive Plan (the “Plan”), as specified in the attached Notice of Grant
of Award and Award Agreement (the “Notice”):

 

THIS AGREEMENT (“Agreement”), effective as of the date set forth in the attached
Notice, is between Hospira, Inc., a Delaware corporation (the “Company”) and the
Grantee named in the Notice, pursuant to the provisions of the Plan.  Except
where the context clearly implies to the contrary, any capitalized term not
defined in this Agreement shall have the meaning ascribed to that term under the
Plan.

 

The parties hereto agree as follows:

 

1.                                      Award of Restricted Stock Units.  The
Company hereby grants to Grantee the number of restricted stock units (the
“Units”) set forth in the attached Notice subject to the terms and conditions
set forth below and in the attached Term Sheet.  The term “Units” shall include
“Earned Units” as defined in Section 2(a) below.

 

2.                                      Restrictions.  The Units are being
awarded to Grantee subject to the forfeiture conditions set forth below (the
“Restrictions”) which shall, unless otherwise stated, lapse, if at all, as set
forth in the attached Term Sheet.

 

(a)                                 The Units are subject to the attainment of
performance goals during the performance period, as described in the attached
Term Sheet.  The number of Units earned upon the attainment of the performance
goals (the “Earned Units”) shall be determined by the Compensation Committee of
the Board of Directors (the “Committee”) upon completion of the performance
period.

 

(b)                                 Any Units subject to the Restrictions shall
be automatically forfeited upon the earliest to occur of the following: 
(i) except as provided in Section 7, the date of the Grantee’s termination of
employment with the Company or a subsidiary for any reason other than death,
Disability or Retirement; (ii) subject to the provisions of Section 3, the date
the Grantee engages in conduct which constitutes Restricted Activity; or
(iii) as provided in Section 4.

 

3.                                      Restricted Activity.

 

(a)                                 Without the prior written consent of the
Committee, the Grantee shall not, while employed by the Company and for a period
of one year following the termination of employment for any reason:

 

(i)                                     directly or indirectly engage or assist
any person engaging in any Competitive Business, individually, or as an officer,
director, employee, agent, consultant, owner, partner, lender, manager, member,
principal, or in any other capacity, or render any services to any entity that
is engaged in any Competitive Business; provided, however, that the Grantee’s
ownership of 1% of any class of

 

--------------------------------------------------------------------------------


 

equity security of any entity engaged in any Competitive Business shall not be
deemed a breach of this paragraph 3(a) provided such securities are listed on a
national securities exchange or quotation system or have been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended;

 

(ii)                                  directly or indirectly divert, take away,
solicit, or assist others in soliciting any current or prospective customer,
supplier, independent contractor or service provider of the Company or any
affiliate or otherwise interfere with the relationship between the Company or
any affiliate and any current or prospective customer, service provider,
supplier, independent contractor or stockholder;

 

(iii)                               directly or indirectly induce any person to
leave employment with the Company, or solicit for employment other than on
behalf of the Company, offer employment to, or employ, any person who was an
employee of the Company, in each case within six months of such inducement,
solicitation, or offer; or

 

(iv)                              engage in conduct which constitutes Cause.

 

(b)                                 If the Grantee engages in any activity
described in paragraph 3(a) above without the written consent of the Committee,
the Company, as determined by the Committee in its sole discretion, may
terminate the Agreement as of the date on which the Grantee engaged in such
Restricted Activity, and (i) the Grantee shall pay to the Company in cash any
Financial Gain the Grantee realized from the vesting of the Units, provided that
such vesting occurred within one year from the date that the Grantee engaged in
such Restricted Activity, and (ii) if the Restricted Activity occurs prior to
the delivery of the Earned Units, the Grantee shall forfeit the Units and this
Agreement shall terminate as of the date on which the Grantee first engaged in
such Restricted Activity.

 

4.                                      Other Right to Correct Payments. 
Subject to the Company’s Executive Compensation Recovery Policy, and
notwithstanding anything in the Agreement to the contrary, if the Committee
determines, in its sole discretion, that the number of Units determined to be
delivered under the Agreement or the value of such Units was based on the
Company’s published financial statements that have been restated then, at the
Committee’s discretion, the Company may, but in no case later than 60 months of
such restatement:

 

(a)                                 cancel all Units (whether vested or
unvested) that were based upon the financial performance in the published
financial statements that was subsequently restated;

 

(b)                                 rescind any delivery of Units that were
based upon the financial performance in the published financial statements that
was subsequently restated; and

 

(c)                                  if any amount has been realized from the
vesting of the Units that would have been lower had the financial results been
properly reported, recover all or any Financial Gain realized by the Grantee, as
determined by the Committee in its sole discretion, that resulted from the
financial results that were subsequently restated, and the Grantee agrees to
repay and return any such Financial Gain to the Company.

 

2

--------------------------------------------------------------------------------


 

The Committee may, in its sole discretion, effect any such recovery by obtaining
repayment directly from the Grantee, setting off the amount owed to the Company
against any amount or award that would otherwise be granted by the Company to
the Grantee, reducing any future compensation or benefit to the Grantee or any
combination thereof.

 

5.                                      Death, Disability or Retirement.  In the
event of the death, Disability or Retirement of the Grantee at any time during
the performance period, the a number of shares of Common Stock equal to the
number of Earned Units (or cash equal to the value of the shares) will be
delivered to the Grantee or the Grantee’s personal representative, upon the
determination of the number of Earned Units after the end of the performance
period, but no later than 90 days following the end of such performance period.

 

6.                                      Change in Control.  In the event of a
Change in Control of the Company during the performance period, the Grantee will
be deemed to have earned an award based on the target performance goal
established by the Committee and a number of shares of Common Stock equal to the
number of deemed Earned Units (or cash equal to the value of the shares) will be
delivered to the Grantee no later than 90 days following such Change in Control.

 

7.                                      Termination of Employment.  In the event
of the Grantee’s Involuntary Termination of Employment or resignation with Good
Reason during the performance period, the number of shares of Common Stock equal
to the number of Earned Units as of the date of such Involuntary Termination of
Employment or resignation with Good reason will be delivered to the Grantee,
upon the determination of the number of Earned Units after the end of the
performance period, but no later than 90 days following the end of such
performance period.  If Grantee’s termination of employment during the
performance period is for any reason other than death, Disability,
Retirement, Involuntary Termination of Employment or resignation with Good
Reason, all Units shall be forfeited.  The Company will not be obligated to pay
Grantee any consideration whatsoever for forfeited Units (whether or not
earned).

 

8.                                      Dividend Equivalents.  Neither dividends
nor Dividend Equivalents will be paid or accrued on unvested Units.

 

9.                                      Adjustments.  If the number of
outstanding shares of Common Stock is changed as a result of stock dividend,
stock split or the like without additional consideration to the Company, the
number of Units subject to this Award shall be adjusted in accordance with the
applicable provisions of the Plan pertaining to such adjustments.

 

10.                               Delivery of Certificate.  Subject to
withholding of taxes as provided in Section 11 below, the Company shall deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Earned Units on which Restrictions have lapsed plus a
cash payment equal to the value of any fractional Earned Unit then credited to
the Grantee’s account, upon the lapse of Restrictions, or at a later date
specified by the Grantee in a Notice of Deferral Election filed with the
Committee within rules established to comply with section 409A of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(“Section 409A”) and in conformance with such deferral option forms under the
Notice of Deferral Election provided by the Company.

 

3

--------------------------------------------------------------------------------


 

11.                               Withholding Taxes.  The Company is entitled to
withhold an amount equal to the Company’s required statutory withholding taxes
for the respective tax jurisdiction attributable to any share of Common Stock or
property deliverable in connection with the Earned Units.  Subject to such
limitations as the Company may establish from time to time, Grantee may satisfy
any withholding obligation in whole or in part by making a cash payment equal to
the amount required to be withheld.

 

12.                               Nontransferability.  Grantee may not directly
or indirectly, by operation of law or otherwise, voluntarily or involuntarily,
sell, assign, pledge, encumber, charge or otherwise transfer any of the Units
subject to this Award.

 

13.                               Voting and Other Rights.

 

(a)                                 Grantee shall have no rights as a
stockholder of the Company in respect of the Earned Units, including the right
to vote and to receive dividends and other distributions, until delivery of
certificates representing shares of Common Stock in satisfaction of the Earned
Units.

 

(b)                                 The grant of Units does not confer upon
Grantee any right to continue in the employ of the Company or a subsidiary or to
limit or interfere with the right of the Company or a subsidiary, to terminate
Grantee’s employment at any time.

 

(c)                                  The grant of an award under the Plan is a
one-time benefit and does not create any contractual or other right to receive
an award in the future.  Future grants, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of any grant, the
amount of the award and vesting provisions.

 

(d)                                 The Committee retains the right to reduce
the number of Units subject to this Award at any time prior to payment or
delivery based on the performance of the Grantee.

 

14.                               Funding.  No assets or shares of Common Stock
shall be segregated or earmarked by the Company in respect of any Units awarded
hereunder.  The grant of Units hereunder shall not constitute a trust and shall
be solely for the purpose of recording an unsecured contractual obligation of
the Company.

 

15.                               Definitions.  For purposes of this Agreement,
the following words shall have the meaning provided below:

 

(a)                                 Cause.  The term “Cause” means the willful
engaging by the Participant in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company.  For purposes of this
Agreement, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company.  Notwithstanding the foregoing, the

 

4

--------------------------------------------------------------------------------


 

Participant shall not be deemed to have been terminated for Cause unless and
until the Company delivers to the Participant a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to the Participant and an opportunity for the
Participant, together with counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, the Participant was guilty of conduct
set forth above and specifying the particulars thereof in detail.

 

(b)                                 Competitive Business.  The term “Competitive
Business” means any business activity in which the Company or any subsidiary is
actively engaged at the time the Grantee’s employment terminates.  For these
purposes, entities deemed to be engaged in Competitive Business include, by way
of example and not limitation, Abraxis BioScience, Inc., Baxter International
Inc., Teva Pharmaceuticals, Becton, Dickinson and Company, B. Braun Melsungen
AG, Cardinal Healthcare Inc., Fresenius Medical Care AG, Terumo Medical
Corporation, Patheon, Inc., and Edwards Lifesciences Corporation.

 

(c)                                  Date of Termination.  The term “Date of
Termination” means the first day occurring on or after grant of the award under
this Agreement on which the Grantee is not employed by the Company or any
subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Grantee between the Company and a subsidiary or between two
subsidiaries; and further provided that the Grantee’s employment shall not be
considered terminated while the Grantee is on a leave of absence from the
Company or a subsidiary approved by the Grantee’s employer.  If, as a result of
a sale or other transaction, the Grantee’s employer ceases to be a subsidiary
(and the Grantee’s employer is or becomes an entity that is separate from the
Company), and the Grantee is not, at the end of the 30-day period following the
transaction, employed by the Company or an entity that is then a subsidiary,
then the occurrence of such transaction shall be treated as the Grantee’s Date
of Termination caused by the Grantee being discharged by the employer.

 

(d)                                 Disability.  The term “Disability” means the
Grantee either is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Grantee is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company or a
subsidiary.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Dividend Equivalent.  “Dividend Equivalent”
means, with respect to any shares of Hospira common stock that are to be issued
pursuant to an award at the end of the performance period, an amount equal to
cash dividends that are payable to stockholders of record during the performance
period on a like number of shares of Hospira common stock.

 

(f)                                   Financial Gain.  “Financial Gain” means
the Fair Market Value of the Common Stock on the date the Unit is deemed vested,
multiplied by the number of Units actually distributed pursuant to this
Agreement, reduced by any taxes paid in countries other than the United States,
to the extent that such taxes are not otherwise eligible for refund from the
taxing authorities.

 

(g)                                  Good Reason.  “Good Reason” means any of
the following events, absent the Participant’s consent: a reduction of the
Participant’s base salary; a material diminution in the Participant’s
authorities, duties, or responsibilities; or a material breach by the Company of
any agreement between the Company and the Participant.  For each event described
above, the Participant must furnish notice to the Board within thirty (30) days
of the occurrence of the event, the Company shall have thirty (30) days after
receiving such notice in which to cure, and if the failure is not cured by the
end of the cure period the Participant must terminate employment within fifteen
(15) days after the expiration of the cure period.

 

(h)                                 Involuntary Termination of Employment. 
“Involuntary Termination of Employment” means the Grantee’s involuntary
termination by the Company without Cause.

 

(i)                                     Retirement.  “Retirement” of the Grantee
means, the occurrence of the Grantee’s Date of Termination on or after the date
that the Grantee reaches the age of 55 and has 10 years of combined service with
the Company or its subsidiaries (or with Abbott Laboratories and its affiliates,
provided that the Grantee transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).

 

16.                               Notices.  Any written notice under this Award
shall be deemed given on the date that is two business days after it is sent in
writing, delivered either in hand, by certified mail, return receipt requested,
postage prepaid, or by Federal Express or other recognized delivery service,
which provides proof of delivery, all delivery charges prepaid, and addressed as
follows:

 

To the Company:

 

Hospira, Inc.

 

 

275 N. Field Drive

 

 

Lake Forest, IL 60045

 

 

Attention: Corporate Secretary

 

6

--------------------------------------------------------------------------------


 

To the Grantee or his or her representative at the address of the Grantee at the
time appearing in the employment records of the Company, currently as shown in
the attached Notice or

 

At such other address as either party may designate by notice given to the other
in accordance with these provisions.

 

17.                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Award shall be governed by and
construed according to the internal law and not the law of conflicts of the
State of Illinois.

 

18.                               Amendment.  This Agreement may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Grantee and the Company without the consent of any
other person; provided that the Committee may amend by the Company as it shall
deem necessary and appropriate in its sole discretion to comply with the
requirements of Section 409A.

 

19.                               Plan Documents.  The Plan and the Prospectus
for the Hospira, Inc. 2004 Long Term Incentive Plan are available at:

 

http://www.UBS.com/onesource/hsp

 

or from: Joseph Railey

 

Corporate Compensation,

Hospira, Inc.

Mail Stop H1 South, 275 N. Field Drive,

 Lake Forest, IL  60045

 

phone:  224-212-2662  fax:  224-212-3358; e-mail:  joseph.railey@Hospira.com

 

7

--------------------------------------------------------------------------------


 

2012 — 2014 Total Shareholder Return (TSR) TERM SHEET

 

PERFORMANCE PERIOD:

Beginning January 1, 2012, and ending December 31, 2014.

 

 

PERFORMANCE GOAL:

·

Relative Total Shareholder Return (“RTSR”) compared to peer companies
(identified in Appendix I) is the FY12-14 performance measure. Relative Total
Shareholder Return is defined as the percentile rank of Hospira’s Total
Shareholder Return compared to the Total Shareholder Return of Hospira’s peer
companies over the Performance Period. Total Shareholder Return is the total
rate of return on a share of common stock, reflecting stock price appreciation
plus reinvestment of dividends and the compounding effect of dividends, adjusted
appropriately to reflect stock splits, spin-offs and similar transactions.

 

The Base Price of Hospira’s common stock, and each peer company’s common stock,
is the average of the closing prices for the last 30 trading days before the
start of Performance Period.  The average closing price for the last 30 trading
days of FY11 preceding the FY12-14 Performance Period is $29.27 and serves as
the base for relative comparisons over the Performance Period.

 

The payment levels at various percentile rankings against the peer companies are
shown in the following table:

 

HOSPIRA
% Percentile Rank

 

% of Units
Earned

 

 

 

 

 

75th

 

200

%

70th

 

180

%

65th

 

160

%

60th

 

140

%

55th

 

120

%

50th

 

100

%

45th

 

85

%

40th

 

70

%

35th

 

55

%

30th

 

40

%

25th

 

25

%

<25th

 

0

%

 

·       With linear interpolation between percentiles

·       Percentile rank includes HOSPIRA

 

--------------------------------------------------------------------------------


 

Earnout Opportunities During the Performance Period:

 

·                  The Program provides the opportunity for the interim earnout
of up to one-quarter of the Units originally granted both at the end of FY12 and
again at the end of the FY 12-13 period (in this case cumulative TSR for a
two-year period) based upon the individual percentile ranking for these two
distinct measurement periods.  The maximum interim earnout during the
Performance Period is capped at one-quarter of Units originally granted for each
of the two interim measurement periods, even if the interim measurement period’s
performance results are above the 50th percentile.

·                  Any Units earned during the interim measurement periods are
effectively converted to service-based restricted stock units (RSUs) and are
then subject to the Grantee’s continued employment with Hospira until end of the
3-year Performance Period.

·                  The Program also provides the opportunity for the cumulative
earnout of up to 200% of the original Units granted, with the maximum payout
level for the entire Performance Period, at end of the full 3-year Performance
Period, being the greater of (i) the maximum payout level for the entire 3-year
Performance Period or (ii) the total of any Units earned during the interim
measurement periods.

 

The following examples show how the interim measurement feature works:

 

Example 1:

Assumptions:

·                  1,500 Units originally granted

·                  Year 1 performance (FY12) = 25th %ile

·                  Years 1 & 2 (FY12-13) cumulative performance = 55th%ile

·                  Years 1 through 3 (FY12-14) cumulative performance = 50th%ile

 

 

 

Earned

 

Earnout:

 

 

 

·                  Year 1: 25thpercentile results = 25% interim earnout level
based upon actual results during the interim measurement period

 

 

 

 

·                  25% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·                  25% X 375 = 94 Units earned and converted to RSUs

 

94

 

·                  Years 1 & 2: 55thtpercentile results = 120% earnout level
based upon actual results but earnout is capped at 100% during interim
measurement period

 

 

 

 

·                  100% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·                  100%(1) X 375 = 375 Units earned and converted to RSUs

 

375

 

Cumulative Subtotal of Interim Earnout

 

469

 

 

 

 

 

 

·                  Years 1 - 3: 50thtpercentile results = 100% earnout level
based upon actual results for full 3-year Performance Period

 

 

 

 

·                  100% X 1,500 original PSU grant = 1,500 Units earned

 

 

 

TOTAL

 

1,500

(2)

 

--------------------------------------------------------------------------------

(1)   Interim earnout potential is capped at 100%

(2)  The 469 Units earned over the first two years of the Performance Period are
included in this 1,500 PSU Total, i.e., an additional 1,031 Units are earned for
the full three-year Performance Period results.

 

Example 2:

Assumptions:

·                  1,500 Units originally granted

 

--------------------------------------------------------------------------------


 

·                  Year 1 performance = 25th %ile

·                  Years 1& 2 cumulative performance = 100th%ile

·                  Years 1-3 cumulative performance = 10th%ile

 

 

 

Earned

 

Earnout:

 

 

 

·                  Year 1: 25thpercentile results = 25% earnout level based upon
actual results during the interim measurement period

 

 

 

·                  25% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

·                  25% X 375 = 94 Units earned and converted to RSUs

 

94

 

 

 

 

 

·                  Years 1 & 2: 100thpercentile results = 100% earnout level
based upon actual results during interim measurement period

 

 

 

·                  100% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

·                  100% X 375 = 375 Units earned and converted to RSUs

 

375

 

 

 

1,000

 

Cumulative Subtotal

 

469

 

 

 

 

 

·                  Years 1-3 :  10thtpercentile results = 0% earnout level based
upon actual results for full 3-year Performance Period

 

 

 

·                  0% X 1,500 original PSU grant = 0 Units earned

 

 

 

TOTAL

 

469

(2)

 

--------------------------------------------------------------------------------

(2)  Even though the final performance earns a cumulative 0% payout, the Grantee
had an interim earnout of 469 Units for year 1 and years 1&2

 

VESTING:

 

Subject to the terms of the Restricted Stock Unit Award Agreement, restrictions
on the restricted stock units earned during the performance period, as
determined above, will lapse on December 31, 2014, if the Grantee is a full-time
active employee of the Company on that date.

 

 

 

 

 

Final determination and distribution of the number of restricted stock units
earned will be made after the actual TSR growth during the performance period
has been certified by Hospira, Inc.’s independent auditor and the Audit
Committee of the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

Appendix I

 

Peer Companies for Relative TSR Comparison

 

Ticker

 

Company Name

 

Sector

ABT

 

Abbott Labs

 

Health Care

A

 

Agilent Technologies Inc.

 

Health Care

AGN

 

Allergan  Inc.

 

Health Care

ABC

 

AmerisourceBergen Corp.

 

Health Care

AMGN

 

Amgen

 

Health Care

BAX

 

Baxter International Inc.

 

Health Care

BDX

 

Becton  Dickinson

 

Health Care

BIIB

 

BIOGEN IDEC Inc.

 

Health Care

BSX

 

Boston Scientific

 

Health Care

BMY

 

Bristol-Myers Squibb

 

Health Care

CAH

 

Cardinal Health  Inc.

 

Health Care

CFN

 

CareFusion Corp.

 

Health Care

CELG

 

Celgene Corp.

 

Health Care

COV

 

Covidien plc

 

Health Care

CERN

 

Cerner Corp

 

Health Care

BCR

 

CR Bard Inc.

 

Health Care

DVA

 

DaVita Inc.

 

Health Care

XRAY

 

Dentsply International

 

Health Care

EW

 

Edwards Lifescience Corp

 

Health Care

ESRX

 

Express Scripts

 

Health Care

FRX

 

Forest Laboratories

 

Health Care

GILD

 

Gilead Sciences

 

Health Care

HSP

 

Hospira Inc.

 

Health Care

ISRG

 

Intuitive Surgical Inc.

 

Health Care

JNJ

 

Johnson & Johnson

 

Health Care

LH

 

Laboratory Corp. of America Holding

 

Health Care

LIFE

 

Life Technologies Corp.

 

Health Care

LLY

 

Lilly (Eli) & Co.

 

Health Care

MCK

 

McKesson Corp.

 

Health Care

MHS

 

Medco Health Solutions Inc.

 

Health Care

MDT

 

Medtronic Inc.

 

Health Care

MRK

 

Merck & Co.

 

Health Care

MYL

 

Mylan Inc.

 

Health Care

PDCO

 

Patterson Cos. Inc.

 

Health Care

PKI

 

PerkinElmer

 

Health Care

PRGO

 

Perrigo Company

 

Health Care

PFE

 

Pfizer  Inc.

 

Health Care

DGX

 

Quest Diagnostics

 

Health Care

STJ

 

St Jude Medical

 

Health Care

SYK

 

Stryker Corp.

 

Health Care

THC

 

Tenet Healthcare Corp.

 

Health Care

TMO

 

Thermo Fisher Scientific

 

Health Care

VAR

 

Varian Medical Systems

 

Health Care

WAT

 

Waters Corporation

 

Health Care

WPI

 

Watson Pharmaceuticals

 

Health Care

ZMH

 

Zimmer Holdings

 

Health Care

 

--------------------------------------------------------------------------------


 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NOTICE OF DEFERRAL ELECTION FORM

 

2012- 2014 Performance Cycle

 

Subject to the provisions of the Hospira 2004 Long-Term Stock Incentive Plan
(the “Plan”), the Notice of Grant of Award and Award Agreement (“Notice”) and
the Restricted Stock Unit Award Agreement (“Agreement”),  I hereby elect to
defer the receipt of the Earned Units, that would otherwise be issued as
specified in the Agreement,  in accordance with the election below (“Election”).
All capitalized terms are as defined herein or as defined in the Plan, the
Notice or the Agreement.

 

I.                                        DISTRIBUTION COMMENCEMENT DATE

 

I hereby acknowledge and agree that the distribution of my Earned Units shall
begin after the end of the performance period identified in the Agreement
(“Performance Period”) but no later than 90 days following the end of such
Performance Period (“Distribution Commencement Date”).

 

II.                                   EARNED UNITS DEFERRAL

 

Pursuant to the “Delivery of Certificate” provisions of the Agreement, I hereby
elect to defer the receipt of           % of the Earned Units (“Deferred
Units”).

 

III.                              DISTRIBUTION METHOD

 

The Deferred Units shall be distributed in accordance with the deferred
distribution date (“Deferred Distribution Date”) as follows:

 

(   )

 

On the January 1 that next follows the date that is                  (not to
exceed 10 years) year(s) after the Distribution Commencement Date.

 

 

 

(   )

 

In annual installments for [          ] year(s) (not to exceed 10 years)
beginning on the Distribution Commencement Date and each anniversary thereof.

 

Notwithstanding the foregoing, I understand that, distribution of the Earned
Units in connection with my death, Involuntary Termination of Employment,
Disability, Retirement or upon a Change in Control during the Performance Period
shall be made in accordance with the applicable provisions of the Agreement.

 

ALL DISTRIBUTIONS WILL BE IN THE FORM OF COMPANY STOCK (any fractional shares
and Dividend Equivalents, if any, will be paid in cash).

 

--------------------------------------------------------------------------------


 

IV.                               EFFECTIVE DATE AND DEFERRAL CHANGES

 

This Election shall first become effective as of the date submitted to the
Company and shall remain in effect for all subsequent years until modified or
revoked by filing a new Election form.

 

I understand that the deferral specified above may be changed only by an
election completed and filed with the secretary of the Company at least 12
months prior to my Distribution Commencement Date, which will delay commencement
of my distribution by 5 years.  Any change to my distribution method will be
void if my Distribution Commencement Date actually occurs within 12 months after
the date my change is filed with the Company.

 

Name:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

·                  Note:  U.S. Employees - PSUs deferred beyond the 3-year
vesting period are subject to FICA (Medicare and Social Security) taxation. 
This tax is applicable for all vestings; however the deferred PSU must be cash
settled at the time of vesting.

 

--------------------------------------------------------------------------------